Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 03/01/2021 for application number 16/234,103. Claims 1 and 11 have been amended. Claims 3, 5-7, 13, and 15-17 were previously cancelled. Claims 1-2, 4, 8-12, 14, 18-31 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 11, and 29 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the feature “in the case where the at least one second DMRS(s) is to be transmitted, transmitting the first DMRS and the at least one second DMRS(s), the first DMRS being transmitted at a first position within the scheduling unit and the at least one second DMRS(s) being transmitted at the second position(s) within the scheduling unit, the second position(s) being determined from the more than one candidates based on the second information” is unclear because the claim recites “wherein the first information corresponds to a group of more than one candidates of at least one symbol(s) at second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is to be transmitted”. That is, the claim indicates that the second DMRS candidate positions are provided via “the first information”, whereas it also indicates that the UE transmits at least one second DMRS at a the second position(s) within the scheduling units, the second position(s) being determined from more than one candidates based on “the second information”, not based on “the first information”, thus rendering the claim indefinite.
For the purpose of examination, the claim is assumed to read as follows (according to specification paragraph {0054]):
“Claim 1. (Currently amended) A method of a user equipment (UE), the method comprising: 
receiving first information from a base station in a higher layer signaling; 
receiving second information from the base station in a DCI (Downlink Control Information) format; 
determining, based on the first information or the second information, whether to transmit at least one second DMRS(s) (Demodulation Reference Signal(s)) for PUSCH (Physical Uplink Shared Channel) in addition to a first DMRS for PUSCH, wherein the first DMRS is transmitted regardless of the first information and the second information,
or the second information corresponds to a group of more than one candidates of at least one symbol(s) at second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is to be transmitted; 
in the case where the at least one second DMRS(s) is to be transmitted, transmitting the first DMRS and the at least one second DMRS(s), the first DMRS being transmitted at a first position within the scheduling unit and the at least one second DMRS(s) being transmitted at the second position(s) within the scheduling unit, the second position(s) being determined from the more than one candidates based on the first information or the second information;”.

	Claims 11 and 29 are rejected following the same rationale as set forth for claim 1. Similar assumptions are made for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-12, 14, 21, 23-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20150230211 A1; hereinafter “You”) in view of Sahlin et al. (US 20180115984 A1; hereinafter “Sahlin”).

Regarding claim 1, You discloses a method of a user equipment (UE), the method comprising: 
receiving first information from a base station in a higher layer signaling; receiving second information from the base station in a PDCCH; determining, based on the first information or the second information, whether to transmit at least one second DMRS(s) (Demodulation Reference Signal(s)) for PUSCH (Physical Uplink Shared Channel) in addition to a first DMRS for PUSCH ([0194] The eNB may inform the UE of the DL/UL DMRS pattern that is to be used on the specific CC through an RRC signal (= higher layer signaling)); [0209] The eNB may inform the UE of the additional DMRS pattern (= at least one second DMRS) through an RRC signal (= first information) or the (e)PDCCH (= the second information); thus the first information may be sent via RRC signal, and the second information may be sent via PDCCH, and the first information and/or the second information indicates whether a second DMRS is to be sent; the UE can determine, based on the availability of resources via the second information, whether to transmit at least one second DMRS(s) (for PUSCH);
wherein the first DMRS is transmitted regardless of the first information and the second information ([0206] For a default DMRS (= the first DMRS), a fixed RE location and sequence may be used according to a CC (i.e., regardless of the first information and the second information).), 
wherein the first information or the second information corresponds to a group of more than one candidates of at least one symbol(s) at second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is to be transmitted ([0209] The eNB may inform the UE of the additional DMRS pattern (for the second DMRS(s)) through an RRC signal or the (e)PDCCH (i.e., via DCI carried within the PDCCH). The eNB may directly inform the UE of an RE location of the additional DMRS. For example, when N prescheduled additional DMRS RE locations (= a group of more than one candidates of at least one symbol(s) at second position(s)) are present and the eNB desires to additionally use K DMRS REs (= one or more second DMRS to be transmitted), the eNB may inform the UE of index(es) of locations of the K REs to be used for additional DMRS among indexes from 0 to N-1.);
in the case where the at least one second DMRS(s) is to be transmitted, transmitting the first DMRS and the at least one second DMRS(s), the first DMRS being transmitted at a first position within the scheduling unit and the at least one second DMRS(s) being transmitted at the second position(s) within the scheduling unit, the second position(s) being determined from the more than one candidates based on the first information or the second information ([0206] An additional DMRS (= the second DMRS) is not transmitted without the default DMRS (= the first DMRS) and may always be transmitted together with the default DMRS; [0201] the DMRS pattern may be configured to have a different pattern on a subframe basis or on a slot basis (= a scheduling unit) with respect to a specific UE; [0206] For a default DMRS (= the first DMRS), a fixed RE location (= a first position within a scheduling unit) and sequence may be used according to a CC; [0209] The eNB may inform the UE of the additional DMRS pattern (i.e., for at least one second DMRS(s) at the second position(s)) through an RRC signal or the (e)PDCCH.); and 
in a case where the at least one second DMRS(s) is not to be transmitted, transmitting the first DMRS without the at least one second DMRS(s) being transmitted within the scheduling unit ([0206] For a default DMRS, a fixed RE location and sequence may be used according to a CC. Unlike a DMRS pattern of a conventional system in which a DMRS RE location is fixed irrespective of a cell, the default DMRS of the present invention may be a cell-specific RS and may depend upon a cell ID. Alternatively, the eNB may directly configure a default DMRS pattern. An additional DMRS (= the second DMRS) is not transmitted without the default DMRS and may always be transmitted together with the default DMRS (= the first DMRS); thus the default DMRS (= the first DMRS) is always transmitted at the first position, whereas the additional DMRS (= the second DMRS) may or may not be transmitted within the scheduling unit.)).
Although You further discloses that the control information transmitted through the PDCCH will be referred to as downlink control information (DCI) ([0082]), You does not explicitly disclose receiving second information from the base station in a DCI format.
However, in the same field of endeavor, Sahlin discloses a method of a user equipment (UE), comprising: 
receiving second information from the base station in a DCI (Downlink Control Information) format, the second information comprising scheduling information for DMRS and data transmission in an uplink scheduling unit ([0033] transmitting a control information message to the wireless device for an sTTI scheduling interval (= an uplink scheduling unit), the control information message comprising uplink scheduling information (= second information) assigned to the wireless device, the uplink scheduling information indicating a position and a length for at least one of a reference signal (indicating a second position of a second DMRS) and data (= PUSCH) in the uplink sTTI; [0069] One way to support SSF configuration is to define a new DCI format for SSF control using PDCCH.); and
transmitting at least one second DMRS(s) at the second position(s) within the scheduling unit, the second position(s) being determined from the more than one candidates based on the second information ([0007] For this disclosure, it is assumed that the TTIs may be shortened compared to the release 8 TTI, by introducing a sub-subframe (SSF) (= scheduling unit) concept, also denoted short TTI (sTTI). These shorter TTIs or sTTIs (also known as SSFs) can be decided to have any duration in time (indicating a system capable of implementing the scheduling interval with a variable length)…; [0082] DMRS position (rs_position_id) (indicating the second position(s) of the second DMRS(s)): This parameter specifies the position of DMRS within a certain uplink SSF. The values of rs_position_id may e.g. include [1, 2, 3, 4, 5, 6, 7], where rs_position_id=n indicates that DMRS is transmitted at the n-th symbol of this SSF (indicating a group of more than one candidates of at least one symbol(s) at second position(s) within a scheduling unit). If more than one DMRS symbol per SSF needs to be specified, further bits may be added to the parameter; [0086] In yet another embodiment, two or more values of rs_position_id are given, such that more than one DMRS symbol per SSF can be specified; thus based on the specified value of rs_position_id  (= a component of the second information), it can be determined whether to transmit one or more second DMRS(s) for PUSCH at second position(s) in an sTTI (= a scheduling unit) determined by the second information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of You based on the above teachings from Sahlin, to obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide a DMRS configuration for 5G systems with short TTIs while marinating backward compatibility with legacy systems (e.g., see Andgart et al. US 20160270072 A1).

Regarding claim 2, You and Sahlin disclose the limitations of claim 1 as set forth above, and You further discloses wherein a number of DMRS resource elements (REs) at the second position(s) is variable based on the first information and the second information ([0209] The eNB may inform the UE of the additional DMRS pattern (for the second DMRS(s)) through an RRC signal (= first information) or the (e)PDCCH (= second information). The eNB may directly inform the UE of an RE location of the additional DMRS. For example, when N prescheduled additional DMRS RE locations (= a group of more than one candidates of at least one symbol(s) at second position(s)) are present and the eNB desires to additionally use K DMRS REs (= one or more second DMRS to be transmitted), the eNB may inform the UE of index(es) of locations of the K REs to be used for additional DMRS among indexes from 0 to N-1; thus the second position(s) is variable based on the first information and the second information);
Furthermore, Sahlin discloses wherein a number of the at least one symbol(s) at the second position(s) is variable based on the second information ([0146] transmitting a control information message to the wireless device for a sub-subframe scheduling interval, the control information message comprising uplink scheduling information indicating a length of an uplink sub-subframe, and a position and a length of respective reference signal and data in the uplink sub-subframe; specifying the length of respective reference signal indicates that the number of symbols of a second DMRS is variable and determined by the second information; [0073] …increased control signaling overhead and complexity is addressed by using a fast uplink grant or fast DCI (= the second information), in which positions and lengths of both RS and data symbols, as well as the length of the SSF are indicated.).
A skilled person can apply these further teachings from You and Sahlin to derive wherein a number of the at least one symbol(s) at the second position(s) is variable based on the first information and the second information.

Regarding claim 4, You and Sahlin disclose the limitations of claim 1 as set forth above, and Sahlin further discloses wherein the DCI format is configured to be used for scheduling the PUSCH ([0070] the fast grant or DCI from the sPDCCH (together with the slow grant or DCI) may be used to determine an sPDSCH DL assignment or sPUSCH UL grant for the UE; [0073] In embodiments presented herein, increased control signaling overhead and complexity is addressed by using a fast uplink grant or fast DCI…Such a fast uplink grant design enables flexible configuration of sPUSCHs transmitted in SSF.).  

Claims 11-12 and 14 are rejected on the same grounds set forth in the rejection of claims 1-2 and 4, respectively. Claims 11-12 and 14 recite similar features as in claims 1-2 and 4, respectively, from the perspective of a UE.

Regarding claim 21, You and Sahlin disclose the limitations of claim 1 as set forth above, and You further discloses wherein the scheduling unit is configured for assigning the PUSCH ([0157] In order for an eNB to decode a UL signal received through a UL channel (e.g. PUCCH or PUSCH), an RS that is to be compared with the UL signal is needed. Hereinafter, an RS for demodulating a UL signal (e.g. DCI) through the PUCCH will be referred to as a PUCCH DMRS and an RS for demodulating a UL signal (e.g. UL data) through the PUSCH will be referred to as a PUSCH DMRS.).  

Regarding claim 23, You and Sahlin disclose the limitations of claim 1 as set forth above, and You further discloses wherein the first position is a fourth symbol of the scheduling unit ([0157] the PUSCH DM RS is transmitted in a PUSCH region in order to demodulate UCI and/or data through a PUSCH in the PUSCH region as illustrated in FIG. 11; Fig. 11 illustrates PUSCH DMRS position (= the first position) being a fourth symbol of a subframe (= the scheduling unit) as an alternative.).  

Claims 24 and 26 are rejected on the same grounds set forth in the rejection of claims 21 and 23, respectively. Claims 24 and 26 recite similar features as in claims 21 and 23, respectively, from the perspective of a UE.

Regarding claim 27, You and Sahlin disclose the limitations of claim 1 as set forth above, and You further discloses determining whether the second position(s) comprises more symbol(s) than the first position, based on the first information ([0206] a default DMRS pattern as illustrated in FIG. 16(a) may be present and a DMRS having a higher density may be used by transmitting an additional DMRS in 8 REs in addition to DMRS REs of the default DMRS pattern as illustrated in FIG. 16(b); [0209] The eNB may directly inform the UE (= sending first information) of an RE location (within the TTI) of the additional DMRS. For example, when N prescheduled additional DMRS RE locations are present and the eNB desires to additionally use K DMRS REs, the eNB may inform the UE of index(es) of locations of the K REs to be used for additional DMRS among indexes from 0 to N-1; although Fig. 16(b) shows the same number of symbols used for the additional DMRS as the default DMRS, You indicates that up to 8 symbols may be used for the additional DMRS (= the second DMRS) for increased DMRS density, since default DMRS density is fixed; this indicates that second position(s) (with additional DMRS) may comprise more symbol(s) than the first position (with default DMRS), based on the first information).  

Claim 28 is rejected on the same grounds set forth in the rejection of claim 27. Claim 28 recites similar features as in claim 27, from the perspective of a UE.

Claim 29 is rejected following the same rationale set forth in the rejection of claim 1. Claim 29 recites similar corresponding features as in claim 1, from the perspective of a method of a base station.

Regarding claim 30, You and Sahlin disclose the limitations of claim 1 as set forth above, and You further discloses wherein the first position corresponds to one symbol, and wherein no DMRS for PUSCH other than the first DMRS or the at least one second DMRS(s) is transmitted within the scheduling unit ([0022] If the sTTI includes three or four symbols, the DMRS may be located at a first symbol (corresponding to the first position) among the symbols and the uplink data may be located at the rest symbols; [0049] Referring to FIG. 2, when a time length of the DMRS for PUSCH is 1 symbol (i.e., DMRS in only one symbol) and a time length of the PUSCH is 2 symbols, a method for transmitting, by a terminal, an uplink signal is illustrated. In FIG. 2, the DMRS is located at symbol No. 0, and therefore may be transmitted, followed by the PUSCH. In FIG. 2, a size of sRB on a frequency axis is 12 subcarriers and a size of the sRB on the time base is 3 symbols; thus only the first DMRS or the at least one second DMRS for PUSCH is transmitted and no other DMRS is transmitted in the sTTI.).

Claim 31 is rejected following the same rationale set forth in the rejection of claim 30. Claim 31 recites similar corresponding features as in claim 30, from the perspective of a method of a base station.

Claims 8, 18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sahlin, and further in view of Lee et al. (US 2017/0149542 A1; hereinafter “Lee”).

Regarding claim 8, You and Sahlin disclose the limitations of claim 1 as set forth above, and Sahlin further discloses wherein the PUSCH is not transmitted at the at least one symbol(s) at the second position(s) ([0109] Table 7 shows an example of assigning SSF of a length of three symbols; Table 7: SSF_config_idx 000: one or more DMRS on predefined locations (this configuration indicates no PUSCH symbols)). But You and Sahlin do not explicitly disclose wherein the PUSCH is not transmitted at the first position.
However, in the same field of endeavor, Lee discloses wherein the PUSCH is not transmitted at the first position ([0011] The method for transmitting an uplink signal includes: transmitting an uplink data in at least one symbol included in a short transmit time interval (sTTI) including 7 symbols or less; and transmitting a demodulation reference signal ( DMRS) for the uplink data through an even-numbered subcarrier or an odd-numbered subcarrier in one symbol (at the first position) in which the uplink data (= PUSCH) is not transmitted, among the symbols included in the sTTI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of You and Sahlin as applied to claim 1 based on the above teachings from Sahlin and Lee, to obtain the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide a DMRS configuration for 5G systems with short TTIs while marinating backward compatibility with legacy systems (e.g., see Andgart et al. US 20160270072 A1).

Claim 18 is rejected on the same grounds set forth in the rejection of claim 8. Claim 18 recites similar features as in claim 8 from the perspective of a UE.

Regarding claim 22, You and Sahlin disclose the limitations of claim 1 as set forth above, and Sahlin further discloses selecting a second DMRS position within the scheduling unit at an n-th position in time domain ([0082] DMRS position (rs_position_id): This parameter specifies the position of DMRS within a certain uplink SSF. The values of rs_position_id may e.g. include [1, 2, 3, 4, 5, 6, 7], where rs_position_id=n indicates that DMRS is transmitted at the n-th symbol (= n-th position in time domain) of this SSF.).
But You and Sahlin do not explicitly disclose wherein the first position is prior to all of the second position(s) within the scheduling unit in time domain
However, in the same field of endeavor, Lee discloses wherein the first position, where the first DMRS is sent, is at the first symbol within the scheduling unit in time domain ([0049] Referring to FIG. 2, when a time length of the DMRS for PUSCH is 1 symbol and a time length of the PUSCH is 2 symbols, a method for transmitting, by a terminal, an uplink signal is illustrated. In FIG. 2, the DMRS is located at symbol No. 0, and therefore may be transmitted, followed by the PUSCH. In FIG. 2, a size of sRB on a frequency axis is 12 subcarriers and a size of the sRB on the time base is 3 symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of You and Sahlin as applied to claim 1 based on the above further teachings from Lee and Sahlin to derive “wherein the first position is prior to all of the second position(s) within the scheduling unit in time domain”, because if the first position is fixed at the first symbol, the second position must occur at an n-th symbol after the first symbol. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification in order for a base station to communicate DMRS and PUSCH configuration to a target UE in the most efficient manner.  

Claim 25 is rejected on the same grounds set forth in the rejection of claim 22. Claim 25 recites similar features as in claim 22 from the perspective of a UE.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sahlin, in view of Lee, and further in view of Zhang et al. (WO2015018000 (A1); hereinafter “Zhang”).

Regarding claim 9, You, Sahlin, and Lee disclose the limitations of claim 8 as set forth above. But You, Sahlin, and Lee do not explicitly disclose wherein the first DMRS or the at least one second DMRS is transmitted prior to resources for the PUSCH.  
However, in the same filed of endeavor, Zhang discloses various configurations and resources for transmitting DMRS and data (PUSCH) including a scenario wherein a DMRS is transmitted prior to resources for the PUSCH (P. 24-26, and Figs. 5-12B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of You, Sahlin, and Lee as applied to claim 8 by applying this teaching from Zhang to derive “wherein the first DMRS or the at least one second DMRS is transmitted prior to resources for the PUSCH”, because this is simply a design implementation choice, which would have been obvious in order to allow the base station to decode the PUSCH using the DMRS sent. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification in order to select DMRS configurations for processing of uplink information that reduces the number of uplink information transmissions and improves the spectrum efficiency and user service quality of the communication system.  

Claim 19 is rejected on the same grounds set forth in the rejection of claim 9. Claim 19 recites similar features as in claim 9 from the perspective of a UE.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sahlin, and further in view of Zhang.

Regarding claim 10, You and Sahlin disclose the limitations of claim 1 as set forth above. But You and Sahlin do not disclose wherein, at the first position or the second position(s), the first DMRS or the at least one second DMRS(s) is transmitted using one resource element from among every two consecutive resource elements in frequency domain, and wherein remaining resource elements not used for the first DMRS or the second DMRS(s) at the first position or the second position(s) are used for transmission of the PUSCH.  
However, in the same filed of endeavor, Zhang discloses various configurations and resources for transmitting DMRS and data (PUSCH) (P. 24-26, and Figs. 5-12B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of You and Sahlin as applied to claim 1 based on  the above teaching from Zhang to derive “wherein, at the first position or the second position(s), the first DMRS or the at least one second DMRS(s) is transmitted using one resource element from among every two consecutive resource elements in frequency domain, and wherein remaining resource elements not used for the first DMRS or the second DMRS(s) at the first position or the second position(s) are used for transmission of the PUSCH”, because this is simply a design implementation choice, and the modification predictably uses prior art elements according to their established functions. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification in order to select DMRS configurations for processing of uplink information that reduces the number of uplink information transmissions and improves the spectrum efficiency and user service quality of the communication system.  

Claim 20 is rejected on the same grounds set forth in the rejection of claim 10. Claim 20 recites similar features as in claim 10 from the perspective of a UE.

Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the citations being used in the current rejection.

Regarding claim 1, the applicant argues (remarks p. 10-12) that 
“none of the cited references, nor any combination thereof, teaches or suggests:
... wherein the first information corresponds to a group of more than one candidates of at least one symbol(s) at second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is to be transmitted ... the second position(s) being determined from the more than one candidates based on the second information ...”.
The examiner respectfully disagrees. First of all, as described in this office action, the claim is indefinite because the claim indicates that the second DMRS candidate positions are provided via “the first information”, whereas it also indicates that the UE transmits at least one second DMRS at a the second position(s) within the scheduling units, the second position(s) being determined from more than one candidates based on “the second information”, not based on “the first information”.
Furthermore, the applicant cites certain passages from prior art documents and makes the above conclusive statement without giving any particular reason why the prior art does not disclose the claimed feature. In contrast, this office action provides specific reasons why prior art documents teach the claimed features.
The same reasoning applies to claims 11 and 29 mutatis mutandis. Claims 1, 11 and 29 are rejected accordingly. Further explanations have been added for clarification and to address the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yang et al. (US 2016/0057753 A1) – DMRS configuration received via higher layer signaling.
Yamamoto et al. (US 2018/0069652 A1) – Transmitting a first DMRS at a fixed first position in a slot, and transmitting a second DMRS at a second position in the slot, the second position determined based on a control information received from a base station.
Sorrentino et al. (US 2016/0112171 A1) – Allocating reference demodulation reference signal (DMRS) parameters to user equipments (UE).
Papasakellariou et al. (US 2013/0155974 A1) – Signaling and resource allocation for a User Equipment (UE) with reduced processing capabilities.
Khoshnevis et al. (US 2014/0293881 A1) – DCI with selectable DMRS configuration. 
Nam et al. (US 2014/0286255 A1) – Uplink DMRS and PUSCH configuration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471